Citation Nr: 0712077	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound to the right 
shoulder and upper arm with a fracture of the humerus and 
damage to Muscle Groups III and IV.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a punji stick wound to the left 
foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
gunshot wound disability of the right shoulder and his left 
foot injury.  The veteran subsequently initiated and 
perfected appeals of these determinations.  In January 2004, 
the veteran testified via videoconference before the 
undersigned Veterans Law Judge.  

This claim was initially presented to the Board in August 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

Within a January 2005 rating decision, the veteran was 
granted a 10 percent rating for his service-connected left 
foot disability.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  


FINDINGS OF FACT

1.  The veteran's gunshot wound to the right shoulder and 
upper arm with a fracture of the humerus and damage to Muscle 
Groups III and IV results in moderately severe impairment of 
the affected muscle groups.  

2.  The residuals of the veteran's punji stick wound to the 
left foot are manifested by complaints of pain and tenderness 
in the foot.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 20 percent for residuals of a gunshot wound to the 
right shoulder and upper arm with a fracture of the humerus 
and damage to Muscle Groups III and IV have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Code 
5201, 4.73, Diagnostic Codes 5303-4 (2006).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for residuals of a punji stick wound of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5284, 4.118, Diagnostic Codes 7804-5 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in August 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The August 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in August 2004.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right shoulder and 
left foot disabilities since the claimant was last examined.  
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The August 2004 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability ratings at issue here 
for the claimant's service-connected disabilities and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I. Increased rating - Gunshot wound

The veteran seeks a disability rating in excess of 20 percent 
for his residuals of a gunshot wound to the right shoulder, 
with a fracture of the humerus and damage to Muscle Groups 
III and IV.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's gunshot wound to the right shoulder is 
currently rated as 20 percent disabling under Diagnostic Code 
5303, for Muscle Group III, composed of the intrinsic muscles 
of the shoulder girdle, the pectoralis major I (clavicle) and 
deltoid.  Under this Code, a 20 percent rating contemplates a 
moderate disability of the minor (non-dominant) shoulder, a 
20 percent rating contemplates a moderately severe 
disability, and a 30 percent rating is assigned in severe 
cases.  38 U.S.C.A. § 4.73, Diagnostic Code 5303 (2006).  As 
the veteran is left-handed, his right shoulder is his non-
dominant shoulder.  

The veteran's gunshot wound also affects Muscle Group IV, 
which is rated under Diagnostic Code 5304.  This group 
consists of the intrinsic muscles of shoulder girdle, namely, 
the supraspinatus, infraspinatus, teres minor, subscapularis, 
and coracobrachialis muscles.  It provides stabilization of 
the shoulder against injury in strong movements, holds the 
head of humerus in the socket, and is responsible for 
abduction, outward rotation, and inward rotation of the arm.  
For disability of the non-dominant extremity, when severe or 
moderately severe, a 20 percent evaluation may be assigned.  
When moderate, a 10 percent evaluation is assignable. When 
slight, a noncompensable evaluation may be assigned.  
38 U.S.C.A. § 4.73, Diagnostic Code 5304 (2006).  

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2006).  For muscle groups injuries in the same anatomical 
region but which do not act upon the same joint, the 
evaluation for the most severely-injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be rated separately 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(e), (f) (2006).  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2006).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2006).  

A severe disability of the muscles is shown by a through-and-
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  38 C.F.R. 
§ 4.56(d)(4) (2006).  

As an initial matter, the Board notes the veteran has already 
been granted a separate service connection award for a scar 
resulting from his gunshot wound to the right shoulder, and 
that issue is not currently on appeal before the Board.  As 
such, award of a separate rating for his scar need not be 
contemplated at this time.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Available records indicate that from May 1967 to July 1967, 
the veteran was treated for a gunshot wound to the right 
shoulder with comminuted fracture of the surgical neck of the 
right humerus which had been sustained in Vietnam in May 
1967.  He was initially treated with wound debridement at the 
Medical Battalion at Phu Bai and subsequently air evacuated 
to a U.S. Naval hospital in Japan for further evaluation and 
treatment.  Examination of the right shoulder revealed a 3x3 
cm. wound over the lateral aspect of the right deltoid and a 
2x2 cm. wound over the posterior aspect of the right 
shoulder.  There was no neurovascular deficit to testing and 
the remainder of the physical examination was within normal 
limits.  X-rays revealed a comminuted fracture of the 
surgical neck of the humerus with the fragments remaining in 
relative good apposition and alignment; there were no 
retained metal fragments noted.  In June 1967, the veteran 
underwent surgical secondary closure of his wound.  Over the 
following two weeks, the wounds healed completely without 
evidence of infection and the sutures were removed.  He was 
started on range of motion and strengthening exercises, and 
subsequently transferred to Casual Company and continued on 
physical therapy.  On separation examination in January 1968, 
loss of muscle mass was noted over the posterior aspect of 
the right shoulder with good strength and nearly normal range 
of motion.  

On initial post-service VA examination in April 1973, the 
veteran complained of stiffness and ache with exertion.  
Examination of the right shoulder revealed healed scars that 
were not tender.  Slight atrophy of the deltoid muscle was 
noted as well as crepitation with motion but no loss of 
motion of the shoulder.  There were reportedly no other 
abnormalities.

Upon receipt of the veteran's increased rating claim, a VA 
orthopedic examination was afforded him in January 2002.  The 
medical history of his gunshot wound to the right shoulder 
was reviewed.  This injury was originally sustained in 1967 
as the result of a through-and-through missile wound, with 
fracture of the right surgical neck of the humerus.  The 
primary muscle injury was to the deltoid muscle.  He was 
initially treated at a field hospital and later transferred 
to a regular military hospital for an extensive period of 
treatment.  His gunshot wound was treated with surgery 
following the injury, with no subsequent surgery noted.  The 
veteran reported no problems with pain around his gunshot 
wound scar, although some paresthesias around the scar itself 
has been noted.  Rather, the veteran's main problem was with 
the shoulder joint itself, which exhibited pain and 
limitation of motion.  His impairment increased with use, 
according to the veteran's account.  He took over-the-counter 
medication for his right shoulder pain.  Physical examination 
confirmed some muscle damage, but no tendon damage or muscle 
herniation.  Range of motion testing of the right shoulder 
revealed 90 degrees of active flexion and 180 degrees of 
passive flexion.  Extension was to 50 degrees, with 100 
degrees of active abduction, 180 degrees of passive 
abduction, 50 degrees of adduction, and 90 degrees each of 
internal and external rotation.  He was negative for 
dislocation, subluxation, or inflammatory arthritis.  
Degenerative changes were confirmed via MRI.  The MRI study 
also confirmed Labrale and rotator cuff tears of the right 
shoulder.  The right humeral head was seated in the glenoid 
fossa, with degenerative changes.  

At his January 2004 videoconference hearing, the veteran 
testified that his right shoulder pain is constant, and only 
partially resolved with medication.  He worked as a truck 
driver, and his right shoulder and arm tended to go numb with 
extended use.  

More recently, the veteran was afforded VA examination in 
August 2004.  The veteran again reported pain and limitation 
of motion of the right shoulder, increasing with use.  He 
stated his right shoulder pain was constant, and woke him up 
at night.  He also had muscle spasms of the right shoulder, 
but denied swelling.  Range of motion testing of the right 
shoulder indicated 110 degrees flexion, 55 degrees extension, 
90 degrees abduction, 45 degrees adduction, and 90 degrees 
each of internal and external rotation.  The examiner 
characterized the veteran's limitation of motion as moderate 
to severe.  The examiner further noted that the veteran's 
right shoulder would be prone to easy fatigability, lack of 
endurance, and pain on repetitive use, which would result in 
10-15 percent additional impairment.  Muscle strength was 
5/5, with no weakness of any muscle group detected.  Muscle 
damage included the deltoid and possibly the teres minor and 
latissimus dorsi.  Deltoid muscle damage was characterized as 
moderate, with the remainder of the muscle damage as minor.  
Sensation was slightly diminished in the vicinity of the 
scar, but his sensory loss overall was "not of any 
significance."  Tenderness over the right shoulder joint was 
also noted.  X-rays of the right shoulder indicated calcific 
tendonitis of the right shoulder, along with evidence of some 
damage to the humeral head and glenoid labrum.  

Private medical treatment records have also been obtained.  A 
July 2001 clinical notation from B.R.J., M.D., indicated on 
musculoskeletal examination, the veteran had no joint pain or 
swelling and no muscle weakness.  All extremities had full 
range of motion, and muscle strength and tone were all within 
normal limits.  Likewise, an August 2001 emergency room 
notation indicated the veteran had good range of motion in 
the extremities, with muscle strength of 5/5 bilaterally.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against an increased 
rating for the veteran's gunshot wound of the right shoulder.  
Under Diagnostic Code 5303, a higher rating of 30 percent is 
only warranted for severe disability of the affected muscle 
group.  Such disability has not been demonstrated in the 
present case.  According to the private and VA medical 
evidence, including the January 2002 and August 2004 VA 
examination reports, the veteran has no significant loss of 
strength of the right shoulder, and only moderate to severe 
limitation of motion.  His right shoulder joint was tender, 
but was without significant loss of muscle tissue.  According 
to the August 2004 VA examination report, his muscle injury 
resulted in impairment between moderate and minor in degree.  
His private records have generally characterized his range of 
motion and muscle strength of his extremities as within 
normal limits, and do not suggest a severe impairment of the 
affected muscle groups.  

As noted above, Muscle Group IV was also affected by the 
veteran's gunshot wound to the right shoulder.  Nevertheless, 
Diagnostic Code 5304 provides no higher than a 20 percent 
schedular rating even for severe impairment of Muscle Group 
IV.  Thus, evaluation of his disability under this Code would 
not result in a higher rating.  Overall, a preponderance of 
the evidence is against a 30 percent rating under Diagnostic 
Codes 5303 or 5304.  

However, the Board must also consider whether other analogous 
VA rating codes would warrant a higher rating.  While the 
veteran did sustain fracture of his right humerus secondary 
to his gunshot wound resulting in current degenerative 
changes, he remains able to raise his arm to approximately 
shoulder level, as evidenced by flexion to 110 degrees and 
abduction to 90 degrees; thus, a higher rating based on 
limitation of motion is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006).  As noted on the August 
2004 examination report, the veteran loses an additional 10-
15 percent functionality secondary to such factors as 
fatigability, lack of endurance, and pain on repetitive use.  
See DeLuca, supra.  Nevertheless, even assuming the next 
higher rating is warranted under Diagnostic Code 5201, this 
Code only provides a 20 percent rating for limitation of 
motion of the non-dominant arm to midway between the side and 
shoulder level.  

Likewise, while he does report some numbness of his right 
upper extremity with prolonged use, and he had diminished 
sensation in the vicinity of his gunshot wound scar, no other 
neurological impairment has been noted on objective 
examination; thus, a higher rating based on neurological 
impairment is not warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right shoulder disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran worked for many years and 
continues to work part-time as a semi-truck driver.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
residuals of a gunshot wound to the right shoulder and upper 
arm with a fracture of the humerus and damage to Muscle 
Groups III and IV.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Left foot disability

The veteran seeks a disability rating in excess of 10 percent 
for his residuals of a punji stick wound to the left foot.  

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).  The current claim was received in 
September 2001.  Thus, the prior and revised regulations are 
applicable to this claim.  

However, the Rating Schedule criteria applicable to the 
present claim were essentially unchanged by that revision.  
For superficial scars a compensable rating was assigned when 
there was evidence of tenderness and pain on objective 
demonstration (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective before and after August 30, 2002).  For 
other scars the limitation of function of the part affected 
was to be rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective before and after August 30, 2002).

Further, the Board also notes that Diagnostic Codes 7801 and 
7802, as in effect prior to August 30, 2002, were applicable 
only to burn scars.  However, effective August 30, 2002, 
these Codes were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.). 

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

The veteran's left foot disability is currently rated under 
Diagnostic Code 7804, for scars.  As noted, 10 percent is the 
maximum schedular rating for a superficial painful scar; 
however, a higher rating may be awarded based on limitation 
of function of the affected area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804-7805 (2006).  

A VA orthopedic examination of the veteran's foot was 
afforded him in January 2002.  His initial injury was 
incurred in February 1967 when he stepped on a punji stick in 
the jungles of Vietnam.  Since then, he has experienced pain 
and stiffness of his left foot.  He stated his pain worsened 
with use.  He used over-the-counter medication for his left 
foot pain.  Currently, he did not use a cane or other aid for 
ambulation.  No recent surgery on his foot was report.  On 
objective examination, the veteran had full range of motion 
of the left foot and ankle.  X-ray of the left foot confirmed 
post-traumatic changes.  

At his January 2004 videoconference hearing, the veteran 
testified that his left foot causes him pain on a constant 
basis, especially with use.  Due to his pain, he began using 
a cane to aid his mobility.  

More recently, the veteran was afforded VA examination of his 
left foot in August 2004.  He stated his left foot continued 
to cause him chronic pain, and he used a cane for ambulation.  
Physical examination of the left foot and ankle indicated 10 
degrees dorsiflexion, 40 degrees plantar flexion, 10 degrees 
inversion, and 10 degrees eversion.  Muscle strength was 5/5 
in the foot and ankle.  The longitudinal arch of the left 
foot was present and well-preserved.  Circulation in the foot 
was also within normal limits.  No bunion formation, 
hammertoes, corns, or calluses were observed.  Scar tissue 
was present around the ball of the big toe, and an exit scar 
was present on the dorsal surface of the foot near the 
talonavicular joint.  No evidence of neuroma formation was 
seen, and no neurological deficiencies were noted, although 
the veteran did report pain.  X-rays of the left foot 
revealed calcification and arthritic changes in the area of 
the veteran's original injury.  The examiner noted that the 
cause of the pain in the foot was arthritic changes and 
possibly scarring in between the metatarsal areas, but he was 
unable to pinpoint the exact reason for the foot pain.

The veteran's private and VA medical treatment records have 
also been obtained.  These records confirm that the veteran 
has reported persistent pain of the left foot.  However, more 
severe findings have not been recorded.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's residuals of 
a punji wound of the left foot.  As noted above, he has 
already been awarded the maximum schedular rating under 
Diagnostic Code 7804 for a painful scar of the left foot.  
Consideration of this disability under other rating criteria 
would likewise not result in a higher evaluation.  

In this regard, the Board has considered rating the veteran's 
left foot disability by analogous to other diagnostic codes.  
Clearly, the assignment of 10 percent rating in the January 
2005 rating decision was based on findings of complaints of 
pain near the MP joint of the left big toe in the area of the 
scar tissue (entry area of the punji stick) as well as 
tenderness over the exit area dorsally close to the talo-
navicular bone.  Thus, Diagnostic Code 5284, for other foot 
injuries, provides a 20 percent rating for moderately severe 
foot injuries; however, such impairment is not demonstrated 
in the present case.  According to the January 2002 and 
August 2004 VA examination reports, the veteran has no 
limitation of motion of his left foot or ankle.  He also has 
no loss of muscle strength in the foot, and bunion formation, 
hammertoes, corns, or calluses were all absent.  He was also 
absent circulatory or neurological impairment of the foot at 
the site of the injury.  X-rays of the left foot indicated 
arthritic changes, but no additional bony abnormality.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent under Diagnostic 
Code 5284 for this left foot disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left foot disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran worked for many years and is still 
working driving semi-trucks on a part-time basis since 2001 
following his bypass surgery.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a punji stick wound to the left foot.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a gunshot wound to the right shoulder and 
upper arm with a fracture of the humerus and damage to Muscle 
Groups III and IV is denied.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a punji stick wound to the left foot is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


